


2011 Special Award
2011 Plan


RESTRICTED STOCK AGREEMENT
THIS AGREEMENT, dated October 26, 2011 (the “Grant Date”), is made by and
between PEABODY ENERGY CORPORATION, a Delaware corporation (the “Company”), and
the undersigned employee of the Company or a Subsidiary (as defined below) or an
Affiliate (as defined below) of the Company (“Grantee”).
WHEREAS, the Company wishes to afford the Grantee the opportunity to own shares
of its $.01 par value Common Stock (“Common Stock”);
WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and
WHEREAS, the Committee (as hereinafter defined) appointed to administer the Plan
has determined that it would be to the advantage and best interest of the
Company and its stockholders to grant the shares of Common Stock provided for
herein to the Grantee, on a restricted basis, as an incentive for increased
efforts during his or her term of office with the Company or its Subsidiaries or
Affiliates, and has advised the Company thereof and instructed the undersigned
officers to so grant;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:
ARTICLE I
DEFINITIONS


Whenever the following terms are used in this Agreement, they shall have the
meaning specified below. Capitalized terms not otherwise defined in this
Agreement shall have the meanings specified in the Plan.
Section 1.1 -    “Affiliate” shall mean any other Person directly or indirectly
controlling, controlled by, or under common control with the Company. For the
purposes of this definition, the term “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities, by contract or
otherwise.


Section 1.2 -    “Board of Directors” or “Board” shall mean the Board of
Directors of the Company.


Section 1.3 -    “Committee” shall mean the Compensation Committee of the
Company, duly appointed by the Board as the Administrator under Section 2 of the
Plan.

1


--------------------------------------------------------------------------------




Section 1.4 -    “Person” shall mean an individual, partnership, corporation,
business trust, joint stock company, trust, unincorporated association, joint
venture, governmental authority or other entity of whatever nature.


Section 1.5 -    “Plan” shall mean the Peabody Energy Corporation 2011 Long-Term
Equity Incentive Plan, as from time to time amended.


Section 1.6 -    Pronouns ‑ The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.


Section 1.7 -    “Subsidiary” shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations, or group of
commonly controlled corporations, other than the last corporation in the
unbroken chain then owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.


Section 1.8 -    “Termination of Employment” shall mean a termination of the
Grantee’s employment with the Company, a Subsidiary or an Affiliate (regardless
of the reason therefor).


ARTICLE II
GRANT OF RESTRICTED STOCK


Section 2.1 -    Grant of Restricted Stock. For good and valuable consideration,
the Company shall grant to the Grantee the number of shares set forth on the
signature page hereof of its Common Stock (the “Restricted Stock”) upon the
terms and subject to the conditions set forth in this Agreement.


Section 2.2 -    Transfer Restrictions. At any time prior to vesting in
accordance with Article III, the shares of Restricted Stock or any interest
therein cannot be directly or indirectly transferred, sold, assigned, pledged,
hypothecated or otherwise disposed of. Upon vesting in accordance with Article
III, the shares of Restricted Stock shall cease to be restricted and shall
become non-forfeitable, and the Grantee shall own such shares free of all
restrictions otherwise imposed by this Agreement.


Section 2.3 -    No Obligation of Employment. Nothing in this Agreement or in
the Plan shall confer upon the Grantee any right to continue in the employ of
the Company or any Subsidiary or Affiliate or interfere with or restrict in any
way the rights of the Company and its Subsidiaries or Affiliates, which are
hereby expressly reserved, to terminate the employment of the Grantee at any
time for any reason whatsoever.


Section 2.4 -     Adjustments in Restricted Shares. In the event of the
occurrence of one of the corporate transactions or other events listed in
Section 12(a) of the Plan, the Committee shall make such substitution or
adjustment as provided in Section 12(a) in order to equitably reflect such
corporate transaction or other event. Any such adjustment made by the Committee
shall be final and binding upon the Grantee, the Company and all other
interested persons.

2


--------------------------------------------------------------------------------




ARTICLE III
VESTING OF RESTRICTED STOCK


Section 3.1 -     Restricted Stock. Unless otherwise provided in this Agreement,
the shares of Restricted Stock shall become vested and non-forfeitable to the
nearest whole number of shares as follows:


Date Restricted Stock
Becomes Vested
 
Percentage of Restricted Stock which Becomes Vested
 
 
 
December 31, 2013
 
50%
 
 
 
December 31, 2014
 
50%



Section 3.2 -     Acceleration Events. Notwithstanding anything in this Article
III to the contrary, the shares of Restricted Stock shall become fully vested
and non-forfeitable upon (i) a Change of Control or (ii) a Termination of
Employment due to the death or Disability of the Grantee.


Section 3.3 -     Effect of Termination of Employment. Except as provided in
Section 3.2, no share of Restricted Stock shall become vested and
non-forfeitable following Termination of Employment, and any such non-vested and
forfeitable share of Restricted Stock shall be immediately and automatically
forfeited upon Termination of Employment.


ARTICLE IV
RECEIPT OF STOCK


Section 4.1 -     Conditions to Issuance of Stock Certificates. The shares of
Common Stock deliverable hereunder may be either previously authorized but
unissued shares or issued shares that have been reacquired by the Company. Such
shares shall be fully paid and nonassessable. The Company shall not be required
to issue or deliver any certificate or certificates for shares of Common Stock
granted hereunder prior to fulfillment of both of the following conditions:


(a)The obtaining of approval or other clearance from any state or federal
governmental agency that the Committee, in its absolute discretion, determines
to be necessary or advisable; and


(b)The lapse of such reasonable period of time following the grant as the
Committee may establish from time to time for administrative convenience.

3


--------------------------------------------------------------------------------




Section 4.2 -     Escrow. Upon issuance, the certificates for the shares of
Restricted Stock shall be held in escrow by the Company until, and to the
extent, the shares of Restricted Stock cease to be restricted and become
non-forfeitable, and the Grantee shall own such shares free of all restrictions
otherwise imposed by this Agreement. Any new, substituted or additional
securities or other property described in Section 2.4 shall immediately be
delivered to the Company to be held in such escrow. Shares of Restricted Stock,
together with any other assets or securities held in escrow hereunder, shall be
(i) surrendered to the Company for cancellation upon forfeiture, if any, of such
shares of Restricted Stock by the Grantee hereunder or (ii), subject to the
provisions of Section 5.1, released to the Grantee to the extent the shares of
Restricted Stock are no longer subject to any of the restrictions otherwise
imposed by this Agreement.


Section 4.3 -     Rights as Stockholder. The Grantee shall not be, and shall not
have any of the rights or privileges of, a stockholder of the Company in respect
of any shares granted hereunder unless and until the date on which certificates
representing such shares shall have been issued by the Company to such Grantee
(the “Issuance Date”). The Grantee shall be entitled to receive any dividends
paid with respect to the shares of Restricted Stock that become payable on or
after the Issuance Date; provided, however, that no dividends shall be payable
to or for the benefit of the Grantee for shares of Restricted Stock with respect
to record dates occurring prior to the Issuance Date, or with respect to record
dates occurring on or after the date, if any, on which the Grantee has forfeited
those shares of Restricted Stock. The Grantee shall be entitled to vote the
shares of Restricted Stock on or after the Issuance Date to the same extent as
would have been applicable to the Grantee if the shares of Restricted Stock had
then become fully vested and non-forfeitable; provided, however, that the
Grantee shall not be entitled to vote the shares of Restricted Stock with
respect to record dates for such voting rights occurring prior to the Issuance
Date, or with respect to record dates occurring on or after the date, if any, on
which the Grantee has forfeited those shares of Restricted Stock.


ARTICLE V
MISCELLANEOUS


Section 5.1 -     Tax Withholding. Unless either (a) the election described in
Section 5.2 hereof is made by the Grantee, or (b) the Grantee makes alternative
arrangements satisfactory to the Company to personally remit required
withholding amounts, then, as of the date that all or a portion of the shares of
Restricted Stock become vested pursuant to Section 3.1 or 3.2 hereof, the
Company shall withhold a number of shares of the then vesting shares of
Restricted Stock with a fair market value as of such vesting date equal to the
aggregate amount required by law to be withheld by the Company in connection
with such vesting for applicable federal, state, local and foreign taxes of any
kind. For all purposes, the amount withheld by the Company pursuant to this
Section 5.1 shall be deemed to have first been paid to the Grantee.


Section 5.2 -     Section 83(b) Election. The Grantee understands that Section
83 of the Code may tax as compensation income the difference between the amount
paid for the shares of Restricted Stock, if any, and the fair market value of
the shares of Restricted Stock as of the date any restrictions on the shares of
Restricted Stock lapse in the absence of an election under Section 83(b) of the
Code. In this context, “restriction” means the forfeitability of the shares of
Restricted Stock pursuant to the terms of this Agreement. To the extent that the
Company has registered under the Securities

4


--------------------------------------------------------------------------------




Exchange Act of 1934, as amended (the “Exchange Act”), “restriction” with
respect to officers, directors, and ten percent (10%) shareholders may also mean
the six-month period after the acquisition of the shares of Restricted Stock
during which sales of certain securities by such officers, directors, and ten
percent (10%) shareholders would give rise to liability under Section 16(b) of
the Exchange Act.


The Grantee understands that he or she may elect to be taxed at the time he or
she receives the shares of Restricted Stock and while the shares of Restricted
Stock are subject to restrictions rather than waiting to be taxed on the shares
of Restricted Stock when and as the restrictions lapse. The Grantee realizes
that he or she may choose this tax treatment by filing an election under Section
83(b) of the Code with the Internal Revenue Service within thirty (30) days
after the Grant Date and by filing a copy of such election with his or her tax
return for the tax year in which the Restricted Shares were subjected to the
restrictions. The Grantee understands that failure to make this filing in a
timely manner may result in the recognition of compensation by the Grantee, as
the restrictions lapse, on any difference between the purchase price, if any,
and the fair market value of the shares of Restricted Stock at the time such
restrictions lapse. The Grantee acknowledges that it is the Grantee’s sole
responsibility and not the Company’s to timely file the election under Section
83(b) of the Code. The Grantee acknowledges that he or she shall consult his or
her own tax advisers regarding the advisability or non-advisability of making
the election under Section 83(b) of the Code and acknowledges that he or she
shall not rely on the Company or its advisers for such advice.
If the Grantee makes the election under Section 83(b) of the Code, then the
Company shall not be liable or responsible in any way for any tax (including
withholding tax) consequences relating to the shares of Restricted Stock, and
the Grantee agrees to undertake to determine, and be responsible for, any and
all tax (including any withholding tax) consequence to himself or herself with
respect to the shares of Restricted Stock.
Section 5.3 -     Administration. The Committee has the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Grantee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the shares of
Restricted Stock. In its absolute discretion, the Board of Directors may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.


Section 5.4 -     Notices. Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Grantee shall be addressed to him
or her at the address given beneath his or her signature hereto. By a notice
given pursuant to this Section 5.4, either party may hereafter designate a
different address for notices to be given to him, her or it. Any notice which is
required to be given to the Grantee shall, if the Grantee is then deceased, be
given to the Grantee’s personal representative if such representative has
previously informed the Company of his, her or its status and address by written
notice under this Section 5.4. Any notice shall be deemed duly given when
enclosed in a

5


--------------------------------------------------------------------------------




properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.


Section 5.5 -     Titles. Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.


Section 5.6 -     Applicability of Plan. The shares of Common Stock issued to
the Grantee hereunder shall be subject to all of the terms and provisions of the
Plan, to the extent applicable to such shares. In the event of any conflict
between this Agreement and the Plan, the terms of the Plan shall control.


Section 5.7 -     Amendment.


(a)The Administrator may amend this Agreement as it determines in good faith to
be necessary or desirable to comply with applicable law, but no such amendment
shall adversely affect the Grantee’s rights without his or her written consent.
To incorporate other modifications, this Agreement may be amended by a writing
executed by the parties hereto.


(b)This Agreement is intended to be exempt from the application of Code Section
409A and shall, to the extent practicable, be construed accordingly. If either
party to this Agreement reasonably determines that any amount payable pursuant
to this Agreement would result in adverse tax consequences under Code Section
409A, then such party shall deliver written notice of such determination to the
other party, and the parties hereby agree to work in good faith to amend this
Agreement so it complies with the requirements of Code Section 409A and
preserves as nearly as possible the original intent and economic effect of the
affected provisions.


Section 5.8 -     Dispute Resolution. Any dispute or controversy arising under
or in connection with this Agreement shall be resolved by arbitration in St.
Louis, Missouri. Arbitrators shall be selected, and arbitration shall be
conducted, in accordance with the rules of the American Arbitration Association.
The Company shall pay or reimburse any legal fees in connection with such
arbitration in the event that the Grantee prevails on a material element of his
or her claim or defense. Payments or reimbursements of legal fees made under
this Section 5.8 that are provided during one calendar year shall not affect the
amount of such payments or reimbursements provided during a subsequent calendar
year, payments or reimbursements under this Section 5.8 may not be exchanged or
substituted for another form of compensation to the Grantee, and any such
reimbursement or payment will be paid within sixty (60) days after the Grantee
prevails, but in no event later than the last day of the Grantee’s taxable year
following the taxable year in which he incurred the expense giving rise to such
reimbursement or payment. This Section 5.8 shall remain in effect throughout the
Grantee’s employment with the Company and for a period of five (5) years
following the Grantee’s Termination of Employment.


Section 5.9 -     Governing Law. The laws of the State of Delaware shall govern
the interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.



6


--------------------------------------------------------------------------------








[SIGNATURE PAGE FOLLOWS]



7


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.
 
 
PEABODY ENERGY CORPORATION
/s/ Eric Ford
 
/s/ Sharon Fiehler
Eric Ford Date
 
By: Sharon Fiehler
 
 
Its: EVP & Chief Administrative Officer
 
 
 
 
 
 
 
 
Award value on Grant Date: $1,000,000
 
 
 
 
 
 
 
 
Aggregate number of shares of Common Stock granted hereunder: 24,038
 
 
 








8
